Citation Nr: 1103229	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  03-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 26, 1964 to July 
21, 1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim seeking 
entitlement to service connection for schizophrenia.

In July 2004, the Board remanded this case for additional 
development.  Following completion of the requested development, 
the Board, in a November 2007 decision, denied the Veteran's 
claim for entitlement to service connection for schizophrenia.  
The Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision and 
remand the case for further development.  That motion was granted 
by the Court in February 2009, and the case was returned to the 
Board for further consideration.  In July 2009, the Board 
remanded this case to the RO for additional development 
consistent with the Court's Order.  The case has been returned to 
the Board for further appellate consideration.

Additional documents were submitted after the issuance of the 
September 2010 supplemental statement of the case.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration dated September 2010.  38 C.F.R. 
§ 20.1304(c) (2010).

The Board considers the Veteran's claim for service connection 
for schizophrenia as encompassing all psychiatric disorders with 
which the Veteran has been diagnosed, pursuant to the decision of 
the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The Joint Motion referenced above requires that the Board take 
two actions.  First, the Board must request the Veteran's service 
personnel records.  See Joint Motion for Remand at p. 2.  Second, 
the Board is required to consider whether the information 
contained in the Veteran's service personnel records or elsewhere 
requires a new etiological opinion by a VA psychiatrist.  See 
Joint Motion for Remand at pp. 3-4.  These matters are discussed 
in the Reasons and Bases, infra.


FINDINGS OF FACT

1.  Schizophrenia is not shown by competent evidence to be 
related to the Veteran's military service or to any incident 
therein.

2.  The Veteran was discharged from the US Army after been 
diagnosed as suffering from a passive-aggressive personality 
disorder.

3.  A personality disorder is not a "disease" or "injury" 
under the meaning of applicable law and regulation for VA 
purposes; in addition, the Veteran did not incur a superimposed 
disease or injury upon his personality disorder in service.

4.  There is insufficient evidence of an acquired psychiatric 
disorder during service or of a psychosis within one year after 
service.

5.  The evidence of record reflecting no nexus between the 
Veteran's current psychiatric disorders and his military service 
is more probative and outweighs the evidence of record in support 
of a nexus.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia was 
not incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated September 2002, September 2003, July 2004, and July 
2009, provided to the Veteran before the January 2003 rating 
decision, the June 2005 supplemental statement of the case, and 
the September 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claims, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2010.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in July 2009, 
the RO readjudicated the claim in a supplemental statement of the 
case in September 2010.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2004, 
instructed the AOJ to ask the Veteran to identify all sources of 
private and VA medical treatment for his schizophrenia since June 
1995 and December 2002, respectively; provide proper VCAA notice; 
and schedule the Veteran for a VA examination of his 
schizophrenia.  In July 2009, the Board instructed the AOJ to 
provide the Veteran with notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); obtain the Veteran's service 
personnel records; and determine whether a new VA examination is 
necessary in light of the Court's decision and the contents of 
the service personnel records.

The Board finds that the AOJ has complied with those 
instructions.  It provided the notice required above in letters 
dated July 2004 and July 2009; obtained the Veteran's service 
personnel records; provided the Veteran with a VA psychiatric 
examination in December 2004; and determined that a new 
examination was not required based on the evidence obtained in 
the Veteran's service personnel records.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has not 
reported that he is in receipt of Social Security Administration 
(SSA) benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Schizophrenia

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any psychiatric disorders 
in service.  By contrast, the records do show evidence of a 
personality disorder.  In a January 1964 Report of Medical 
Examination, a clinician found that the Veteran was 
psychiatrically normal on clinical evaluation.  Additionally, in 
his January 1964 Report of Medical History, the Veteran checked 
boxes indicating that he did not have, and had never had, 
"frequent or terrifying nightmares," "depression or excessive 
worry," or "nervous trouble of any sort.  [Translated from the 
Spanish original.]"  In a June 1964 Report of Medical 
Examination, a clinician diagnosed the Veteran with moderate 
chronic passive-aggressive personality disorder.

Similarly, the Veteran's service personnel records show evidence 
of a personality disorder, but not of a psychiatric disorder.  A 
June 1964 Report of Mental Status provided by the Mental Hygiene 
Consultation Service states that the Veteran "has no physical or 
mental defects sufficient to warrant separation from the 
service."  It further found that the Veteran was mentally 
responsible.  It concluded that the Veteran "has a character or 
behavior disorder classified as 3211.  Passive-aggressive 
personality, chronic, moderate."  The Mental Hygiene 
Consultation Service opined that the Veteran's personality 
disorder was not incurred in the line of duty (LD), and that it 
existed prior to service (EPTS).

The Veteran's service personnel records further show that his 
commanding officer wrote that "I believe [the Veteran] is 
deliberately shirking duty in order that he might be discharged 
from the Army."  Supporting these findings, the Veteran's 
service personnel records include three Article 15 violations-
uniform violation without pass, failure to repair, and absence 
without leave (AWOL)-during his five months in service.  
Significantly, neither the Veteran's Department of Defense (DD) 
Form 214 nor his service personnel records show any indicia of 
combat service.

More than two years after service, in January 1967, a private 
clinician, E.C. Remo, MD, diagnosed the Veteran with 
schizophrenic reaction, acute undifferentiated type.  The 
clinician noted that the Veteran had been hospitalized since 
November 1966-also more than two years after service.  He opined 
that the etiology was psychogenic and environmental, and that its 
duration was "not known, probably several weeks."

In September 1982, another private physician, Dr. R.C. Grau, 
diagnosed the Veteran with chronic undifferentiated schizophrenic 
reaction.

In June 1995, two private clinicians, L.B. Bakonyi, J.D., and E. 
Regnier, Ph.D., diagnosed the Veteran with schizophrenia paranoid 
type (by history), in remission.  They found that his Axis IV-
the psychosocial and environmental factors contributing to his 
psychiatric disorders-included unemployment and financial 
stress.

The Veteran received treatment for schizophrenia from VA 
clinicians from October 2001 through May 2005.  These treatment 
reports do not include etiological opinions.

In his September 2002 claim, the Veteran requested service 
connection for a psychological condition.  He stated that "I 
believe this condition began while I was at Basic Training at 
Fort Buchanan, PR.  I was ultimately separated because of 
emotional problems.  I saw a psychiatrist while at basic 
training."  The Veteran further stated that he has had numerous 
hospitalizations for paranoid schizophrenia, as well as treatment 
from a VA clinician.  In his February 2003 notice of 
disagreement, the Veteran asserted that "I believe that [the 
personality disorder with which he was diagnosed in service] in 
fact was the onset of my nervous disorder.  You will not[e] that 
I no longer have a diagnosis of a personality disorder but rather 
I am diagnosed with schizophrenia."  In his August 2003 
substantive appeal, the Veteran stated that "I was diagnosed 
with a psychiatric disorder while on active duty.  This condition 
continued and was eventually diagnosed as schizophrenia.  I 
believe my schizophrenia started in service."  The Board notes 
that the Veteran's service treatment records and service 
personnel records demonstrate that he was diagnosed with passive-
aggressive personality disorder during service.

In January 2004, the Veteran submitted an article from the 
National Institute of Mental Health which explains schizophrenia.

VA provided the Veteran with a compensation and pension (C&P) 
examination in December 2004.  The examiner reviewed the claims 
file.  The examiner noted that the Veteran was discharged from 
service due to a diagnosis of personality disorder.  The examiner 
also noted that the June 1964 Report of Mental Status provided by 
the Mental Hygiene Consultation Service stated that the Veteran 
"has no physical or mental defects sufficient to warrant 
separation from the service."  The VA examiner stated that "no 
record identifying the rationale for this diagnosis were found in 
his C-File or military medical records."  Both the Veteran and 
his wife identified the onset of his major psychiatric symptoms 
as occurring approximately in late 1966 when he was first 
hospitalized.  The Veteran further stated that he had worked in a 
toy factory following his discharge from service until his 
hospitalization in 1966.  The examiner found that the Veteran's 
schizophrenia affected his occupational functioning and daily 
activities; specifically, the Veteran has severe, constant or 
near-constant decreased efficiency, decreased productivity, 
decreased reliability, inability to perform work tasks, and 
impaired work, family and other relationships.  The examiner 
diagnosed the Veteran with episodic schizophrenia, and noted that 
"at no time is there any mention in the available service 
medical records of behaviors that would suggest psychotic 
symptoms consistent with a diagnosis of schizophrenia."  The 
examiner opined that it is impossible to accurately identify the 
Veteran's actions which prompted his discharge from service as a 
prodromal phase of a schizophrenic reaction without resorting to 
pure speculation.  Rather, the examiner opined, "there is no 
evidence describing his actions or suggesting that the Veteran's 
behaviors were of such a nature [as] to warrant a connection with 
his psychotic[] symptoms identified almost 3 years later."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner and private 
and VA clinicians are so qualified, their medical findings 
constitute competent medical evidence.

Because the Veteran's C&P examination was conducted by a 
competent clinician who fully described the functional effects 
caused by the Veteran's disorder on his occupational functioning 
and daily activities, the Board finds that the Veteran's 
examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  Moreover, the VA examiner considered the 
Veteran's claims file and medical history in the report.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

Additionally, in order for a VA examination to be considered 
adequate in a case of service connection, the VA examiner must 
either provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  In this case, the examiner opined that 
it is impossible to accurately identify the Veteran's actions 
which prompted his discharge from service as a prodromal phase of 
a schizophrenic reaction without resorting to pure speculation.  
Rather, the examiner opined, "there is no evidence describing 
his actions or suggesting that the Veteran's behaviors were of 
such a nature [as] to warrant a connection with his psychotic[] 
symptoms identified almost 3 years later."  A careful reading of 
the VA examiner's opinion reveals that it is a negative 
etiological opinion.  Rather than stating that an etiological 
opinion cannot be furnished without resorting to pure 
speculation, the examiner opined that a positive correlation 
between the Veteran's in-service personality disorder and his 
later schizophrenia cannot be made without resorting to pure 
speculation.  Moreover, the examiner cited as the basis for his 
negative etiological opinion the absence of any schizophrenic 
behaviors in the Veteran's service treatment records.

The Board further finds that the VA examiner's medical findings 
are credible, based on their internal consistency and the VA 
examiner's duty to offer truthful opinions.  Consequently, the 
Board assigns considerable probative value to the VA examiner's 
report.

The Veteran is competent to observe his mood during and after 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

However, although the Veteran is competent to report any symptoms 
of an acquired psychiatric disorder he previously or currently 
has, he is not competent to render an opinion as to the medical 
etiology of his current psychiatric disorders, absent evidence 
showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

The Board further finds that the Veteran cannot receive a grant 
of service connection for the passive-aggressive personality 
disorder with which clinicians diagnosed him during his service.  
Congenital or developmental defects such as personality disorders 
and mental deficiency are not "diseases" or "injuries" within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary in 
nature."  VAOPGCPREC 82-90.  Service connection is generally 
precluded for any such defects.  However, evidence of additional 
disability resulting from a mental disorder that is superimposed 
upon and aggravates a congenital defect such as a personality 
disorder or mental deficiency during service may be service-
connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also 
VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  In addition, a personality 
disorder or mental deficiency that is secondary to a service-
connected mental disorder by way of 38 C.F.R. 3.310(a) may also 
be service-connected.  38 C.F.R. § 4.127.  In this case, the 
preponderance of the competent evidence of record discussed above 
does not show evidence of such an additional disability, and the 
Veteran is not service-connected for any other mental disorder.

Pursuant to the Court's February 2009 order, the Board finds that 
a new C&P examination is not warranted in light of the new 
evidence of record, including the Veteran's service personnel 
records and additional VA treatment records.  As noted above, the 
in-service diagnosis of a personality disorder which is found in 
the Veteran's service personnel records was already of record, 
and cited by the examiner, in the December 2004 C&P examination.  
Moreover, the evidence included in the Veteran's service 
personnel records only reiterates this diagnosis, and clarifies 
that it existed prior to service and was not incurred in the line 
of duty.  Additionally, the more recent VA treatment records 
contain only duplicative diagnoses of schizophrenia, without 
etiological opinions.  Because the additional information 
obtained in accordance with the February 2009 Joint Motion for 
Remand is essentially duplicative of the evidence on record at 
the time of the December 2004 C&P examination, and because that 
additional information does not inure to the Veteran's benefit, 
no new C&P examination is required.  Thus, VA has fully complied 
with the Board's July 2004 order to obtain an etiological opinion 
for the Veteran's claimed psychiatric disorders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board notes that VA recently promulgated a liberalizing 
regulation for establishing the occurrence of in-service 
posttraumatic (PTSD) stressors.  38 C.F.R. § 3.304(f)(3).  
Although Clemons, 23 Vet. App. at 5 (2009), requires that the 
Board consider all psychiatric disorder with which the Veteran 
has been diagnosed, the Veteran has not in this case been 
diagnosed with PTSD.  Therefore, 38 C.F.R. § 3.304(f)(3) is 
inapplicable here.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran had a personality disorder during 
service, and was not diagnosed with schizophrenia until more than 
two years after service.  38 C.F.R. § 3.303(b).

The competent medical evidence of record-including the Veteran's 
service personnel records, service treatment records, and 
December 2004 C&P examination report-indicates that the Veteran 
had a personality disorder in service, and that there is no 
etiological relationship between that personality disorder and 
his post-service psychiatric disorder.  The preponderance of the 
evidence is thus against the award of service connection for a 
psychiatric disorder, including schizophrenia.  It follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


